T F

UNITED STATES DEPARTMENT OF EDUCATION
z

OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

*NM oo

March 1, 2004
Contact Persons
Name
: Ruth Ryder
Telephone : (202) 205-5547
E-Mail : Ruth. Ryder@ed .go v

I OSEP 04-07

I

MEMORANDUM

State Directors of Special Education

TO

:

FROM

: Stephanie Smith Lee, Director
""~
Office of Special Education Programs

SUBJECT:

Implementing the Funding Formula Under the IDEAYear of Age Cohorts for Which FAPE is Ensured

ACTION :

Due March 19, 2004

The Individuals with Disabilities Education Act (IDEA) funding formula for Section 611 of Part
B, first allocates base amounts to States that are equal to the amounts they received from Federal
Fiscal Year 1999 funds . Then 85 percent of any remaining funds are allocated among the States
on the basis of their relative populations of children aged 3 through 21, who are of the same age
as children with disabilities for whom the State ensures the availability of a free appropriate
public education (FAPE), and 15 percent of remaining funds are allocated on the basis of the
relative populations of those children who are living in poverty . See Section 611(e)(3)(A) ; see
also 34 CFR §300 .707.
At this point, all States are providing FAPE to all children with disabilities aged 3 through 17 .
State practice varies for children aged 18 through 21 . For example, some States ensure FAPE for
all children with disabilities through age 21 (and in some cases, even beyond that age) . Some
States ensure FAPE for all children who have not reached 21 by a date certain, such as
September 1, and continue to ensure FAPE for children who turn 21 after that date for the
remainder of the school year . Other States ensure FAPE for all children with disabilities through
age 18, but allow local education agencies to serve children with disabilities beyond that age .
In order to calculate State grants under Section 611 of Part B for Federal Fiscal Year 2004, we
need to determine the age cohort for which each State ensures the availability of FAPE for
school year 2004-2005 . Our rule for establishing the age cohort is quite simple -- all children
with disabilities, who are a particular number of years old, must be ensured the availability of
FAPE in order for that age year to be included in the State's relative population-age cohort . For
example, if a State ensures FAPE to children through the end of a school term or school year in
400 MARYLAND AVE ., S .W ., WASHINGTON, D .C . 20202
www .ed .gov
Our mission is to ensure equal access to education and to promote educational excellence throughout the Nation .

Page 2 - State Directors of Special Education
which the child turns 21, the State is ensuring the availability of FAPE to all children with
disabilities through age 20 years old, but is not ensuring the availability of FAPE to all who are
21 years old . Therefore, the last age year to be included in their relative population-age cohort
would be 20 .
The attached chart identifies, in the second column, the year of age cohorts for which each State
ensures FAPE . The third column provides a description, taken from State documents, of how
each State determines the upper age for which it ensures FAPE .
We ask you to carefully review this information . If there are any errors, we need to be notified
immediately . Any unresolved problems will affect the grants to all States . If we do not hear
from your State by March 19, 2004, we will assume you agree with our determination . Please
e-mail any responses to Ruth Ryder at Ruth.Rvder@ed .gov.
If you have any questions about this memorandum, please contact Ms . Ryder at (202) 205-5547 .
Attachment

Age Cohort (for years of age 3 through 21) for which FAPE is Ensured (2/23/04)

State

Years of Age
Cohort

Description of Upper Age Limit

AL

3 through 20

Can complete school year in which turn 21 unless received a high school
diploma .

AK

3 through 21

At least 3 but less than 22 years of age .

A Sam

N/A

AZ

3 through 21

At least 3 but less than 22 .

AR

3 through 20

Aged 3 to 21 .

BIA

N/A

CA

3 through 18

CO

3 through 20

∎ Between 19 & 21 if enrolled in special ed PRIOR to age 19 .
∎ Turns 22 Jan-June inclusive can continue for remainder of fiscal year
including ESY.
∎ If turns 22 during Oct, Nov, or Dec can go until Dec 31 .
∎ If 22 during July, Aug or Sept not allowed to begin a new fiscal year unless
in a year round program can complete the term that crosses the fiscal year .
Between ages of 3 and 21 . If turn 21 during school year can complete that
semester .

CT

3 through 20

3 to end of school year when turns 21 .

CNMI

N/A

DE

3 through 20

DB, HI, VI & autistic : 0 through 20 . Other categories : 3 through 20 .

DC

3 through 21

End of semester in which turns 22.

FL

3 through 21

Between the ages of 3 and 21, inclusive .

GA

3 through 21

3 through 21 years of age .

Guam

N/A
Under 20 on the first instructional day . If turn 20 during school year can
complete year.

HI

3 through 19

ID

3 through 20

IL

3 through 20

3 through semester turns 21 .
Between the ages of 3 and 21 . If turns 21 after beginning of school year can
complete year and following summer if specified in the IEP .

IN

3 through 21

3 through 21 (less than 22) .

State

Years of Age
Cohort

Description of Upper Age Limit

IA

3 through 20

Under 21 years of age . LEAs can request to serve to 24 .

KS

3 through 20

Through school year in which reaches 21 .

KY

3 through 20

Under 21 years of age .

LA

3 through 21

3 to not more than 21 years, inclusive .

ME

3 through 19

Has not reached 20 at the start of the school year .

MD

3 through 20

As of October 1, 2000 end of school year in which child turns 21

MA

3 through 21

3 through 21 .

MI

3 through 21

Birth to 22 . State law to 26 .

MN

3 through 20

MS

3 through 20

Birth until July 1 after child turns 21 . (Effective July 1, 2002 .)
Not yet reached 21 years by September 1 . If turns 21 during school year,
finishes the year.

MO

3 through 20

MT

3 through 18

Between 3 and 21 years .
Between ages of 3 and 18, inclusive . Districts may serve through school year
child turns 21 .

NE

3 through 20

0 through school year reaches 21 .

NV

3 through 21

Under the age of 22 .

NH

3 through 20

3 years of age or older, but less than 21 years of age .

NJ

3 through 20

NM

3 through 21

3 through 20 .
Serves 2 if turns 3 during school year and will serve if turns 22 during school
year.

NY

3 through 20

Who has not attained the age of 21 prior to September 1 .

NC

3 through 20

2 through 20 ; permissive 0-2 and 21 .

ND

3 through 20

Has not reached 21 by midnight of August 31 st .

OH

3 through 21

Below age 22 .

OK

3 through 21

OR

3 through 20

Aged 3 through 21 .
Not yet reached 21 years by Sept . 1 . If turns 21 during school year finishes
year.
2

State

Years of Age
Cohort

PA

3 through 20

Age 3 to 21, or earlier graduation .

PR

3 through 21

RI

3 through 20

3 through 21 years .
If turns 21 during last semester of school year can finish the balance of the
school year ; however, LEAs are able to terminate services as soon as 21 is
attained.

SC

3 through 21

SD

3 through 20

Ages 3 through 21 .
Can complete school year during fiscal year in which turns 21 . Fiscal year
begins July 1 .

TN

3 through 21

3 through 21 . If turns 22 during school year can complete that school year .

TX

3 through 21

UT

3 through 21

3 through 21 (birth for VI and AI).
(b)
if a student with a disability turns 22 during the school year,
the entitlement extends to the :
(i)
beginning of the school's winter holiday for those who
turn 22 on or after the beginning of the school year and before December 31 ;
and
(ii)
end of the school year for those who turn 22 after
December 31 and before the end of the school year .

VT

3 through 21

VA

3 through 21

VI

N/A

WA

3 through 20

WV

3 through 20

WI

3 through 20

Between 3 and 21 years of age prior to Sept . 1 of the school year .
3 to 21 unless turns 21 during school term (i .e., school year) then can finish
the term . If 21 in Oct remains until June .

WY

3 through 20

Under the age of 21 .

Description of Upper Age Limit

3 up to 22nd birthday.
Children whose second birthday falls on or before Sept 30 and who have not
reached their 22nd birthday on or before Sept 30 .

Between 3 and 21 . If turns 21 after August 31 eligible for remainder of
school year.

3

